ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Walsh Group Ventures                           ) ASBCA No. 61222
                                               )
Under Contract No. W912DW-15-C-0002            )

APPEARANCES FOR THE APPELLANT:                    Kate H. Kennedy, Esq.
                                                  Traeger Machetanz, Esq.
                                                   Davis Wright Tremaine LLP
                                                   Seattle, WA

                                                  Larry W. Caudle, Jr., Esq.
                                                   Kraftson Caudle LLC
                                                   McLean, VA

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Janis R. Millete, Esq.
                                                  Vivienne A. Nguyen, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Seattle

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: April 16, 2021



                                               J. REID PROUTY
                                               Administrative Judge
                                               Vice Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61222, Appeal of Walsh Group
Ventures, rendered in conformance with the Board’s Charter.

      Dated: April 16, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals